229 S.W.3d 125 (2007)
STATE of Missouri, Respondent,
v.
Anthony L. JACKSON, Appellant.
No. WD 66008.
Missouri Court of Appeals, Western District.
April 24, 2007.
Motion for Rehearing and/or Transfer Denied June 26, 2007.
Application for Transfer Denied August 21, 2007.
Patrick Berrigan, Kansas City, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun Mackelprang and Jayne Woods, Office of Attorney General, Jefferson City, for Respondent.
Before PATRICIA A. BRECKENRIDGE, Presiding Judge, THOMAS H. NEWTON, Judge, and RONALD R. HOLLIGER, Judge.
Motion for Rehearing and/or Transfer to Supreme Court Denied June 26, 2007.

ORDER
Anthony L. Jackson appeals a jury verdict finding him guilty of first-degree murder and armed criminal action. Jackson contends first that the trial court erred in sustaining the State's oral motion in limine precluding him from offering testimony that the reddish substance in which the fingerprint was found at his apartment was blood. Second, Jackson argues that the trial court erred in not granting his motion for judgment of acquittal and for submitting to the jury the verdict directing instruction for murder in the first degree because there was insufficient evidence of "deliberation." Finally, he argues that the trial court erred in overruling his Miranda objection to the admission of evidence regarding his statements to law enforcement officers while in custody. Having reviewed the record on appeal and finding no error, this court affirms the judgment. Rule 30.25(b).